Eat, J.
Upon the issue as to whether the defendant received the note from plaintiff for collection, or simply to forward to Fanar, the preponderance of the evidence is, we think, with the defendant. Indeed, the plaintiff does not claim that he is entitled to recover upon this issue. The appellant concedes in argument that the gist of the action is the promise of the defendant to pay the note in question. The answer of the defendant, in effect, alleges a want of consideration for both the written and verbal promise. There was evidence from which the court may have found that both promises were made solely upon the mistaken notion that the note had been turned over to Landon to the credit of defendant. If the promises were so made, they were without consideration. The evidence is conflicting. The .finding of the court is not so wanting in support from the evidence as.to justify the conclusion that it did not result from a fair, honest and impartial consideration of the testimony, without passion or prejudice. We cannot, therefore, disturb the judgment.
Affirmed.